
	
		II
		112th CONGRESS
		2d Session
		S. 2507
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To reduce temporarily the duty on parts of frames and
		  mountings for spectacles, goggles, or the like.
	
	
		1.Parts of frames and mountings
			 for spectacles, goggles, or the like
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Parts of frames and mountings for spectacles, goggles or the
						like (provided for in subheading 9003.90.00)1%No changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
